     Case 1:19-cv-01459-DAD-JLT Document 38 Filed 08/12/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD F. MARTINEZ,                               Case No. 1:19-cv-01459-DAD-JLT (PC)
12                       Plaintiff,                     ORDER DIRECTING DEFENDANTS TO
                                                        RESPOND TO PLAINTIFF’S MOTION FOR
13           v.                                         PRELIMINARY INJUNCTION
14    D. BAUGHMAN, et al.,                              (Docs. 11, 12)
15                       Defendants.                    30-DAY DEADLINE
16

17          Pending before the Court is Plaintiff’s motion for a preliminary injunction. (Doc. 11.)

18   Now that all defendants have been personally served with process or filed waivers of service

19   (Docs. 29, 30, 33, 36), within 30 days, the defendants SHALL file an opposition or a statement of

20   non-opposition to Plaintiff’s motion for a preliminary injunction. Plaintiff may file a reply within

21   10 days of the filing of an opposition, though he is not required to do so. Additionally, the Court

22   DENIES Plaintiff’s motion requesting service of his motion for a preliminary injunction by the

23   U.S. Marshals Service (Doc. 12) as moot.

24
     IT IS SO ORDERED.
25

26      Dated:     August 11, 2020                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
